DETAILED ACTION
Claim 1 is pending in this application.
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Foreign Priority
There is no foreign application filed on this application.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 04/29/2019 and 05/10/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 4 and claim 1 line 15 recites: “configured to store” or “configured to” without colon that perform the steps after. Examiner suggests applicant to amend the limitation “configured to store” or “configured to” to “configured to store:” or “configured to:” with colon for clarity purpose. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,841,839. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US. Patent 10,841,839 since the U.S Patent and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/099157 (157’) 
U.S. Patent #: 10,841,839  (839’)
1. An end-user device, comprising:
1. An end-user device, comprising:
one or more modems for enabling the wireless end-user device to communicate over at least a first wireless access network; memory configured to store a first application program configured to execute on the wireless end-user device and further configured to assist the end-user device in accessing one or more data services over at least the first wireless access network, a first application credential associated with the first application program,







the update software purporting to be a modification, update, or replacement of the first application program, obtain an update-software credential associated with the update software, obtain the first application credential, allow the update software to be installed on the wireless end-user device if the update-software credential matches the first application credential, 


















determine when the first application program initiates or attempts to initiate a communication over the first wireless 
from a secure memory partition to detect an attempted installation of update software on the end-user device,

the update software purporting to be a modification, update, or replacement of the first application program, obtain an update-software credential associated with the update software, determine whether the update-software credential passes a verification check, based at least in part on the update-software credential passing the verification check, allow the update software to be installed on the wireless end-user device, 






at runtime for the first application program, obtain a runtime credential for the first application credential, and compare the runtime credential to the known-application credential, based at least in part on a match between the runtime credential and the known-application credential, allow execution of the first application program, 

determine when the first application program initiates or attempts to initiate a communication over the first wireless 


Although the conflict claims are not identical, they are not patentably distinct from each other because 309’ discloses the end user device, comprising:
	one or more device agents configured to detect an attempted installation of update software on the end-user device, 
309’ does not disclose “from a secure memory partition to detect an attempted installation of update software on the end-user device” and “at runtime for the first application program, obtain a runtime credential for the first application credential, and compare the runtime credential to the known-application credential, based at least in part on a match between the runtime credential and the known-application credential, allow execution of the first application program” and runtime based on application credential corresponding to “allow the update software to be installed on the wireless end-user device if the update-software credential matches the first application credential” in the instant application. However, it would have been obvious to one or ordinary skill in the art to one or more device agents configured to detect an attempted installation of update software on the end-user device and runtime as the instant application. Therefore, they are not patentably distinct from each other.
Therefore, this is nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U.S. Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright et al. (US 2004/0123153 A1).
Regarding claim 1, Wright teaches an end-user device (mobile computer system 201 see Wright: Fig.2B), comprising: 
one or more modems for enabling the wireless end-user device to communicate over at least a first wireless access network (mobile device 108 using wireless network access point 182 is associated with a cellular base station providing network access through mobile wireless communication system see Wright: ¶[0045]; Fig.1); 
memory (resident memory 220 see Wright: Fig.2B) configured to store 
a first application program configured to execute on the wireless end-user device and further configured to assist the end-user device in accessing one or more data services over at least the first wireless access network (resident memory 220 has communication interface couple to each of modules in the system 201 in access to server system data objects 242 over network 204 and layer manager 206 manage network traffic over the network see Wright: Fig.2B; ¶[0058-0060]; Fig.2A), 

a first policy comprising one or more first policy instructions to be applied when the first application program initiates or attempts to initiate a communication over the first wireless access network (policy setting module 212 includes security police and software updates policy for communication over the network connection 204“the policy setting module 212 receives, installs and updates the security information including security policies and/or software updates received from the policy management module 236 via the policy distribution module 234 over the network connection 204” see Wright: ¶[0061]); and 
one or more device agents configured to 
detect an attempted installation of update software on the end-user device, the update software purporting to be a modification, update, or replacement of the first application program (determining whether a network connection been activated to check whether new security information is available  and where the new security information is a policy, software message for user see Wright: ¶[0129]; Fig.3C step 332-335), 
obtain an update-software credential associated with the update software (obtaining security information by the mobile client from a server system see Wright: ¶0129]), 

allow the update software to be installed on the wireless end-user device if the update-software credential matches the first application credential (Software update based on new security information such as key, authentication and policy see Wright: ¶[0130]; ¶[0138-0143], 
determine when the first application program initiates or attempts to initiate a communication over the first wireless access network (response to new security information available at step 335 see Wright: Fig.3C; ¶[0144]), and 
apply the first policy when the first application program initiates or attempts to initiate a communication over the first wireless access network (authentication and install security information for execution on the client mobile device see Wright: Steps 341-342; Fig.3C; ¶[0151-0154]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


March 9, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478